Citation Nr: 0209109	
Decision Date: 08/05/02    Archive Date: 08/12/02

DOCKET NO.  98-17 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted] and [redacted]


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1943.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 1998 rating decision of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
the cause of the veteran's death and entitlement to 
Dependents' Educational Assistance under Chapter 35, Title 
38, United States Code.  In October 2000, the Board upheld 
the RO's denials of the appellant's claims.  The appellant 
filed a timely appeal to the United States Court of Appeals 
for Veterans Claims (Court).  

In March 2001, the General Counsel for the Department of 
Veterans Affairs and the appellant's representative filed a 
Joint Motion for Remand and for Stay of Further Proceedings.  
The motion included a request to the Court to vacate the 
Board's decision and to remand the issues for development and 
readjudication.  An Order of the Court dated in March 2001 
granted the Joint Motion and vacated the Board's decision of 
October 2000.  The case was further remanded for 
readjudication and disposition.

The case was remanded by the Board in August 2001.  In 
response to an inquiry as to whether there was additional 
evidence to be submitted, the appellant indicated that she 
had no other evidence.  


FINDINGS OF FACT

1.  The veteran died in December 1997, at the age of 80.  The 
immediate cause of death was chronic obstructive pulmonary 
disease (COPD), due to, or as a consequence of atrial 
fibrillation, due to, or as a consequence of congestive heart 
failure and atherosclerotic heart disease.

2.  At the time of the veteran's death, service connection 
was not in effect for any disorder.  

3.  Neither COPD nor heart disease, the conditions that 
caused the veteran's death, were manifested during service or 
until many years thereafter.  

4.  No competent medical evidence links the veteran's cause 
of death to the use of tobacco products in service or to any 
nicotine dependency he could have developed in service, or to 
full-body exposure to mustard gas during service.  

5.  The veteran did not die as a result of a service-
connected disability, or have a total disability permanent in 
nature resulting from a service-connected disability, or die 
while a disability so evaluated was in existence.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
veteran's death is not warranted. 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2001).  

2.  The basic eligibility requirements for entitlement to 
Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code are not met. 38 U.S.C.A. §§ 
3500 and 3501 (West 1991); 38 C.F.R. § 3.807 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, this case was previously released in October 2000 
but was the subject of a joint motion for remand by 
appellant's counsel and VA.  This resulted in an order by the 
Court that the October 2000 decision be vacated and the 
matter remanded for further proceedings.  This was caused by 
a significant change in the law.  Specifically, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)), which became law on November 
9, 2000.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  It is also applicable 
to cases involving applications to reopen a previously denied 
claim on the basis of new and material evidence.  Quartuccio 
v. Principi (U.S. Vet. App. No. 01-997 June 19, 2002).  The 
Board notes that, following the August 2001 remand, all 
necessary notice provisions have been met and the appellant 
has indicated that no additional evidence is available that 
could be submitted in support of the claims.  Therefore, the 
Board finds that the provisions of the new law have been met 
and it may proceed with a decision.  38 U.S.C.A. §§ 5103, 
5103A (West Supp 2001); 66 Fed. Reg. 45631 (2001) (to be 
codified at 38 C.F.R. § 3.159(d)).


I.  Service Connection

The appellant claims that service connection is warranted for 
the cause of the veteran's death.  Contentions have been 
advanced regarding the fact that the veteran claimed to have 
been exposed to mustard gas without the benefit of a gas mask 
during service and that he started smoking cigarettes while 
on active duty, ultimately leading to his death.  The record 
shows that the veteran died in December 1997, at age 80.  The 
immediate cause of death was chronic obstructive pulmonary 
disease (COPD), due to, or as a consequence of atrial 
fibrillation, due to, or as a consequence of congestive heart 
failure, due to, or as a consequence of atherosclerotic heart 
disease.  No autopsy was performed.  

Review of the service medical records shows no evidence of a 
chronic respiratory disorder or notation indicating that the 
veteran was exposed to mustard gas or other vesicant agents 
during active military service.  The veteran was hospitalized 
at the station hospital at Camp Butner, North Carolina for 
acute, catarrhal nasopharyngitis in February 1943. The report 
of this hospitalization did not indicate that exposure to 
mustard gas was a reason precipitating the hospitalization, 
but that the veteran was treated due to complaints of a sore 
throat and cough over the past 5 days that had worsened on 
the previous evening and was now complicated by fever and 
chills.  The veteran improved rapidly, but remained 
hospitalized for treatment of a knee disability.  No chronic 
abnormality of the respiratory system was noted during the 
hospitalization.  

On examination for separation from service, the veteran's 
lungs were described as normal.  Similarly, a report of an 
examination, conducted by VA in December 1944, showed his 
respiratory system to be normal.  Private treatment records 
show that the veteran was treated for pneumonia in 1987 and 
bronchitis in 1992.  COPD was first demonstrated in VA 
treatment records dated in 1993.  

In a statement, dated in April 1995, Terry Sutterfield, M.D., 
indicated that the veteran had been followed for advanced 
problems with emphysema and bronchitis.  Dr. Sutterfield 
stated that it appeared that the veteran suffered from COPD 
of unknown etiology, that the veteran had never had a 
significant smoking history, but that the veteran did give a 
history of exposure to toxic gases while in the military 
service and had been hospitalized after this exposure with 
chemical bronchitis.  Dr. Sutterfield concluded that it was 
hard to know the significance of this exposure, but that this 
was something that needed to be evaluated in the veteran's 
service records. 

In September 1995, the RO indicated that the evidence had 
failed to show that the veteran had full body exposure to 
mustard gas while stationed at Camp Butner in 1943. 

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service- connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service, or in the 
case of certain chronic diseases, one that was shown to have 
been present to a degree of 10 percent or more within one 
year of the veteran's final separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.307, 
3.309.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

In determining whether a service- connected disability was a 
contributory cause of death, it must be shown that a service-
connected disability contributed substantially, materially, 
or combined with another disorder to cause death, or that it 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110 and 1131; 
38 C.F.R. §§ 3.303(a), (b) and (d).  

Regarding the contention that the veteran's COPD was related 
to exposure to mustard gas during service, it is noted that 
exposure to the specified vesicant agents during active 
military service under the circumstances described below 
together with the subsequent development of any of the 
conditions indicated below would be sufficient to establish 
service connection for that condition: 

1.  Full-body exposure to nitrogen or 
sulfur mustard during active military 
service together with the subsequent 
development of chronic conjunctivitis, 
keratitis, corneal opacities, scar 
formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except 
mesothelioma); or squamous cell carcinoma 
of the skin. 

2.  Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the 
subsequent development of a chronic form 
of laryngitis, bronchitis, emphysema, 
asthma or chronic obstructive pulmonary 
disease. 

3.  Full-body exposure to nitrogen 
mustard during active military service 
together with the subsequent development 
of acute nonlymphocytic leukemia. 

However, service connection cannot be established under this 
section if the claimed condition is due to the veteran's own 
willful misconduct (See § 3.301(c)) or there is affirmative 
evidence that establishes a nonservice-related supervening 
condition or event as the cause of the claimed condition (See 
§ 3.303).  38 C.F.R. § 3.316.

Dr. Sutterfield's statement in 1995 is the only evidence that 
potentially relates the veteran's COPD to the alleged 
chemical exposure during service.  However, the opinion of a 
possible relationship is based upon the history given by the 
veteran of having been hospitalized for chemical bronchitis 
during service, but as noted, the service medical records do 
not confirm that this was the reason for the veteran's 
hospitalization and there is no evidence to substantiate a 
finding that the veteran had full-body exposure to nitrogen 
or sulfur mustard or Lewisite gas in service.

The Board notes that COPD, the cause of the veteran's death, 
is listed as one of the respiratory disorders found at 38 
C.F.R. § 3.316(a)(2).  However, after review of the record, 
the Board finds that service connection is not warranted on a 
presumptive basis in accordance with 38 U.S.C.A. § 3.316 
because the evidence is not at least in equipoise that the 
veteran had "full-body exposure" to nitrogen or sulfur 
mustard or Lewisite at any time during active service.  None 
of the evidence on file and mainly the service medical 
records failed to corroborate any such exposure.  The 
statements made by the veteran during his lifetime, both to 
VA and to Dr. Sutterfield in 1995 that he was hospitalized as 
a direct result of gas exposure in 1943 were inaccurate as 
the actual report of the hospitalization makes no reference 
to such exposure, showing, rather, that the veteran was 
hospitalized due to fever, chills, a sore throat and cough. 

As the evidence of record as a whole does not establish that 
the veteran was exposed to any of the vesicant agents listed 
under 38 C.F.R. § 3.316, including mustard gas, during his 
period of active service, the Board is unable to extend the 
presumption of service connection for the veteran's COPD, as 
secondary to exposure to mustard gas.

Regarding the remaining contentions of the appellant, as 
noted, service medical records do not show any chronic 
respiratory disease during service or within the years soon 
after discharge from active duty.  There is no medical 
evidence relating the development of COPD to the veteran's 
period of active duty.  The appellant's alternative 
contention is that the veteran began smoking cigarettes 
during service, which eventually led to his death.  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in- 
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

The VA General Counsel found that a determination as to 
whether secondary service connection should be established 
depends upon affirmative answers to the following three 
questions: (1) whether nicotine dependence may be considered 
a disease for purposes of the laws governing veterans' 
benefits (2) whether the veteran acquired a dependence on 
nicotine in service, and (3) whether that dependence may be 
considered the proximate cause of disability or death 
resulting from the use of tobacco products by the veteran.  
VAOPGCPREC 19-97, 62 Fed. Reg. 37,954 (1997).  In a May 1997 
memorandum, the Under Secretary for Health stated that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  Moreover, the determination as to 
whether a veteran was dependent on nicotine is a medical 
question.

The Board recognizes that recently passed legislation 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  38 U.S.C.A. § 1103.  However, this new 
section applies only to claims filed after June 9, 1998.  As 
the appellant in the present case filed her claim in February 
1998, this provision will not affect the disposition of this 
appeal.  

There is no medical evidence of record that reflects that the 
veteran's COPD was the result of cigarette smoking.  In fact, 
in his April 1995 statement, Dr. Sutterfield indicated that 
the veteran did not have a significant history of cigarette 
smoking.  The only evidence that supports this contention is 
the testimony given by the appellant at her hearing before a 
member of the Board in March 2000.  However, she is a 
layperson, and, as such, is not competent to give an opinion 
requiring medical knowledge such as that involved in making 
diagnoses or explaining the etiology of a condition.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the appellant has failed to provide any 
competent medical evidence relating the veteran's COPD to the 
use of tobacco during service.  Accordingly, service 
connection for the cause of his death is not warranted.  

II.  Entitlement to Chapter 35
Dependents' Educational Assistance

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements. Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died many years after service of 
a nonservice-connected disability.  Since service connection 
has not been established for the cause of the veteran's 
death, it follows that the appellant is not entitled to the 
Dependents' Educational Assistance on this basis.  At the 
time of the veteran's death, service connection was not in 
effect for any disability.  Therefore, he was not in receipt 
of a total and permanent disability evaluation due to 
service-connected disability at the time of his death.  

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance, and her claim, therefore, 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).


ORDER

The claim for service connection for the cause of the 
veteran's death is denied. Entitlement to Chapter 35 
Dependents' Educational Assistance is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

